Citation Nr: 0824196	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-16 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  Jurisdiction of the claim currently 
resides with the RO in Pittsburgh, Pennsylvania.

When the case was last before the Board in April 2006, it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the directive in the April 2006 Board remand, the 
originating agency initially contacted the Joint Services 
Records Research Center (JSRRC) and then subsequently the 
U.S. Army Intelligence and Security Command in an effort to 
verify the veteran's alleged stressors.  (In this regard, the 
Board notes that the JSRRC provided a negative response, but 
suggested additional inquiry with the U.S. Army Intelligence 
and Security Command.)  The U.S. Army Intelligence and 
Security Command also provided a negative response, but 
stated that if the veteran received medical attention for his 
bayonet wound, there might be a report among the medical 
detachment records or those of Bien Hoa Army Base, which 
would be in the National Archives.  The veteran has stated 
(in his notice of disagreement) that he was not hospitalized 
for this wound, but he does allege that he received medical 
treatment.  Therefore, follow-up development action is in 
order.

Additionally, the claims folder contains an October 2004 
letter from the U.S. Army Intelligence and Security Command, 
written to the veteran's psychiatrist.  The letter notes that 
regarding the veteran's alleged stressor involving the Huey 
UH-1D, an accident report might be available from the U.S. 
Army Aviation Museum in Fort Rucker, AL.  No development 
action was undertaken in this regard.

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.

Accordingly, the case is REMANDED for the following action:

1. Attempt verification of the veteran's 
stressors by contacting the National 
Archives as well as the U.S. Army Aviation 
Museum in Fort Rucker, AL, as suggested in 
the October 2007 and October 2004 letters 
from the U.S. Army Intelligence and 
Security Command.  All development efforts 
should be documented and any negative 
response(s) should be recorded.

2. Then, after any other indicated 
development is completed, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




